                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

    ALEJANDRO RUIZ-ROJAS, #60999-379                   §
                                                       §
    VS.                                                §            CIVIL ACTION NO. 4:18cv257
                                                       §            CRIMINAL NO. 4:17CR00143-001
    UNITED STATES OF AMERICA                           §

                     ORDER ADOPTING REPORT AND RECOMMENDATION
                             AND GRANTING § 2255 MOTION

            The above-entitled and numbered civil action was heretofore referred to United States

    Magistrate Judge Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate

    Judge, which contains proposed findings of fact and recommendations for the disposition of such

    action, has been presented for consideration, and no objections thereto having been timely filed, the

    Court is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts

    same as the findings and conclusions of the Court.

            It is therefore ORDERED that Movant Alejandro Ruiz-Rojas’ Motion to Vacate, Set Aside
.
    or Correct a Sentence pursuant to 28 U.S.C. § 2255 is GRANTED, that the sentence imposed in

    Criminal Number 4:17CR00143-001 is VACATED, and that Movant shall be resentenced. All other

    motions by either party not previously ruled on are hereby DENIED.

          SIGNED this 21st day of February, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
